                Case 20-10343-LSS             Doc 5884    Filed 08/05/21     Page 1 of 1



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                        Chapter 11

BOY SCOUTS OF AMERICA                                         Case No. 20-10343 (LSS)
and DELAWARE BSA, LLC,
                                                              Jointly Administered
                                   Debtors.


                      MOTION AND ORDER FOR ADMISSION PRO HAC VICE
        Pursuant to Local Rule 9010-1 and the below certification, counsel moves the admission pro hac
vice of W. Hunter Winstead of Gilbert LLP to represent the Future Claimants’ Representative as special
insurance counsel.

          Dated: August 4, 2021                /s/ Sharon M. Zieg_________________
                                               Sharon M. Zieg (No. 4196)
                                               YOUNG CONAWAY
                                               STARGATT & TAYLOR, LLP
                                               Rodney Square
                                               1000 North King Street
                                               Wilmington, Delaware 19801
                                               (302) 571-6600
                                               szieg@ycst.com

          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the District of Columbia and
Virginia and submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs
in the preparation or course of this action. I also certify that I am generally familiar with this Court’s
Local Rules and with the Standing Order for District Court Fund revised August 31, 2016. I further
certify that the annual fee of $25.00 has been paid to the Clerk of the Court for the District Court.

          Dated: August 4, 2021                /s/ W. Hunter Winstead______________
                                               W. Hunter Winstead
                                               GILBERT LLP
                                               700 Pennsylvania Avenue, SE, Suite 400
                                               Washington, DC 20003
                                               (202) 772-2200
                                               winsteadh@gilbertlegal.com

                                     ORDER GRANTING MOTION

          IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.




         Dated: August 5th, 2021                         LAURIE SELBER SILVERSTEIN
         Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE
